Exhibit 10.33

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of April 25,
2012 by and between NORTHERN TRUST INVESTMENTS, INC., an Illinois banking
corporation, (“NTI”), and American Century Investment Management Inc. (the
“Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which The Northern Trust Company, the affiliate of NTI,
acts as trustee, are maintained pursuant to agreements between the ABA
Retirement Funds (“ABRF”) and The Northern Trust Company for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the International All Cap Equity Fund (the “Fund”), established
under the American Bar Association Members/NTI Collective Trust (the “ABA
Members Collective Trust”) under which NTI is trustee (the “Trustee”), pursuant
to the Declaration of Trust dated July 1, 2010, as amended and in effect from
time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

 

1



--------------------------------------------------------------------------------

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to assist the Trustee in its management of
such assets of the Fund as are held in the Subaccount from time to time. The
Advisor shall provide investment advisory and certain other related services to
or on behalf of the Trustee, all in accordance with the terms and conditions of
this Agreement.

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) with respect to the assets in the
Subaccount, it is a fiduciary, as defined in the Employee Retirement Income
Security Act of 1974, as amended and in effect from time to time (“ERISA”), with
respect to the Trusts and the Plans and (b) neither the Advisor nor any
affiliate of the Advisor is a trustee or administrator of, or an employer of
anyone covered by, any Plan. The Advisor represents that it is registered, or
exempt from registration, under the Investment Advisers Act of 1940, as amended
(the “Advisers Act”), and that it is in the business of acting as a fiduciary
with respect to assets of various retirement plans and trusts. The Advisor
agrees and covenants that it will notify the Trustee within ten (10) business
days of (v) any change of its status under the Advisers Act, (w) the receipt of
formal notice of the commencement of any proceeding by any governmental agency
to take any action which would change its status under the Advisers Act,
(x) notice by any governmental agency of the intent to place material
limitations on the activities of the Advisor, (y) notice by any governmental
agency that it intends to begin an investigation of the Advisor that is outside
of the scope of routine investigations that such agency conducts from time to
time of businesses engaged in the same or similar activities as the Advisor, or
(z) notice by any governmental agency that it has identified an area of
non-compliance or other concern in the course of any investigation of the
Advisor . Throughout this Agreement, the term “business day” shall mean any day
in which the New York Stock Exchange is open for trading and on which the
Trustee’s principal office is open for business.

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after written notice to the Advisor and
ABRF.

4. The Advisor’s Services.

(a) Investment Process. Subject to the Trustee’s authority for making
investments, the Advisor shall invest the assets of the Subaccount in a manner
consistent with the provisions of this Agreement and the Investment Guidelines.
The manner and procedures for effecting any purchases, sales or investments for
the Subaccount are set forth in Subsection 4(c) below.

(b) Compliance With Policies and Other Requirements. In providing its investment
advisory and other related services, the Advisor shall act in accordance with
the investment objectives and policies for the Fund as set forth in the Fund
Declaration pursuant to which the Fund is established and maintained, as the
same may be amended from time to time by the Trustee (the “Fund Declaration”), a
copy of which

 

2



--------------------------------------------------------------------------------

is attached hereto as Appendix B, and in accordance with any additional
Investment Guidelines that have been established by the Trustee for the
Subaccount as set forth in Appendix C, as the same may be amended from time to
time by the Trustee. In providing its investment advisory and other related
services under this Agreement, the Advisor shall comply with all of the
Trustee’s reasonable operating requirements as the same may be communicated in
writing by the Trustee to the Advisor from time to time. The Advisor shall
comply with any changes to such operating requirements that the Trustee may make
from time to time within a period of time reasonably specified by the Trustee
(or if none is specified, within a reasonable time period) after notice of such
changes is communicated in writing by the Trustee to the Advisor.

(c) Investment Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
in accordance with the provisions of this Subsection 4(c). Except in accordance
with the following provisions, the Advisor shall have no authority to place
orders for the execution of transactions involving assets of the Subaccount or
to give instructions to the Trustee with respect thereto:

(i) Approved List. The Advisor shall submit to the Trustee, if required by the
Trustee, a list of recommended securities, which are permissible investments for
the Subaccount. Such list, when approved by the Trustee, together with such
other securities as may be designated by the Trustee as permissible investments
for the Subaccount pursuant to this Subsection 4(c)(i), Subsection 4(c)(iii) or
the Investment Guidelines, shall be known as the “Approved List”.

Until such time as the Trustee specifically requires it to do so, the Advisor
shall not be obligated to submit a list of recommended securities for inclusion
on the Approved List; pending the submission and approval of such a list, any
securities which conform with the requirements of the Investment Guidelines
shall be deemed to constitute permissible investments for the Subaccount and to
constitute the “Approved List.”

(ii) Additions and Deletions. Additions to and deletions from the Approved List
may be made from time to time by the Trustee upon the written recommendation by
the Advisor, or on the Trustee’s own initiative. In lieu of deleting a security
entirely, the Trustee may restrict further purchases of such security or direct
a reduction in the holdings thereof. A security once deleted from the Approved
List shall not thereafter be added to the Approved List without a new approval
by the Trustee.

(iii) Notices and Reports. The Advisor shall provide to the Trustee trade date
notice of any exercise of the powers granted to it hereunder and in any event
shall render to the Trustee, not later than the fifth business day of each
month, a written report of all transactions and activities of the Advisor during
the preceding month and the status of the Account at the end of such month, in
such reasonable detail as the Trustee shall require.

 

3



--------------------------------------------------------------------------------

(iv) Directions from the Trustee. At any time, and from time to time, the
Trustee may direct the Advisor in the exercise of the powers granted to it
hereunder. All oral directions will be confirmed in writing to the Advisor by an
officer of the Trustee. It shall be the duty of the Advisor to act strictly in
accordance with each such direction and, except as provided in the following
paragraph, the Advisor shall be under no duty to question any such direction of
the Trustee.

If the Advisor shall disagree with any direction by the Trustee, or should those
employees of Advisor responsible for investing and administering the assets of
the Account have actual knowledge of the existence of any circumstances that
would be likely to render any such direction illegal or imprudent, it shall so
advise the Trustee forthwith. If the Trustee thereafter determines not to
rescind such direction, the Advisor shall have no liability for any loss which
may result from any action taken by it in accordance with such direction. In all
events, however, the Advisor shall be liable for its willful or negligent
disregard of the directions of the Trustee, as well as for bad faith, and,
except where acting in compliance with a direction of the Trustee as to which
the Advisor has taken the action specified in this Subsection 4(c)(iv), for
breach of its duties hereunder or failure to use the standards of care set forth
in Subsection 4(f).

(v) Investment Authority. With respect to any transaction authorized pursuant to
the provisions of this Section, the Advisor may take any and all action
necessary or desirable to effect such transaction, including but not limited to
(A) placing an order with a broker selected in accordance with Subsection 4(h)
for the execution of the transaction and (B) issuing to the Trustee such
instructions as may be appropriate in connection with the settlement of such
transaction.

(vi) Valid Notice. “Valid Notice” shall mean written notice or communication,
which may be made by facsimile or by such other means as is approved by the
Trustee.

(d) Custody of Assets and Confirmation of Transactions. To the extent required
by applicable law, the Advisor shall direct that all securities purchased and
the proceeds from the sale of securities for the Subaccount be delivered to the
Trustee, unless otherwise directed by the Trustee. The Advisor shall direct any
broker effecting a transaction with respect to the assets of the Subaccount to
send the Trustee a duplicate copy of any confirmation of any such transaction,
except that the Advisor may make other arrangements (which are reasonably
satisfactory to the Trustee) for the Trustee to receive such duplicate
confirmations or comparable information acceptable to the Trustee.

(e) Voting, Conversion Rights. The Trustee shall retain the responsibility to
vote all proxies on behalf of the Fund. The Advisor shall be responsible for
exercise of any conversion, tender or subscription rights in connection with any
securities or other investments at any time held in the Subaccount.

 

4



--------------------------------------------------------------------------------

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans. The Advisor shall have
no investment advisory responsibilities other than those expressly provided in
this Agreement. The Advisor shall discharge its duties in accordance with the
requirements of ERISA, other applicable law and this Agreement.

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to ABRF and the Trustee within twenty
(20) business days of the effective date of this Agreement copies of all
insurance policies (including fiduciary, errors and omissions, and fidelity
bonds) that could cover or relate to the Subaccount, the Fund, the Trusts or the
Plans, and, upon request by the Trustee or ABRF, a certificate of coverage with
respect to any such policies. The Advisor will notify ABRF and the Trustee of
any material changes in such policies, which change affects the coverage of the
Advisor, within twenty (20) business days after the earlier of when such changes
are made or are effective.

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix D and in a manner that is consistent with
ERISA and other applicable law. Unless otherwise specified in writing by the
Trustee, the Advisor shall place orders to purchase, sell, or exchange assets in
the Account through such brokers as in the Advisor’s reasonable judgment shall
offer the best execution of each transaction, provided that (1) the Advisor
shall have notified the Trustee in advance of its intention to use such broker
in effecting transactions for the Account, and (2) any transaction effected
through such broker is to be made on a delivery versus payment basis. The
Advisor shall not use any broker which has not been specifically approved in
advance by the Trustee if the transaction is not to be made on a delivery versus
payment basis or if the transaction would otherwise expose the Subaccount to any
risk attendant to a failure of such broker. Anything to the contrary herein
notwithstanding, the Advisor may not (a) place orders to effect transactions
with any affiliated person without the express written consent of the Trustee,
(b) pay any commissions from the Subaccount to a broker at the request or
direction of any client other than the Trustee, (c) without the prior written
consent of the Trustee, pay any broker more than its customary brokerage
commissions in connection with any transactions or (d) use any broker which is
not registered with a governmental entity or a nationally recognized
self-regulatory organization such as the Financial Industry Regulatory
Authority. For purposes of this section, an “affiliated person” is one

 

5



--------------------------------------------------------------------------------

that controls, is controlled by or is under common control with the Advisor. The
Advisor shall notify the Trustee of the amount of brokerage commissions paid
with respect to each transaction at the time it provides trade information with
respect to such transaction to the Trustee or its representative.

(i) Soft Dollars. The Trustee acknowledges and agrees that, subject to the
provisions of Section 28(e) of the Securities Exchange Act of 1934, as amended,
and ERISA, the Advisor may effect securities transactions which cause the
Subaccount to pay an amount of commission in excess of the amount of commission
another broker or dealer would have charged, provided that the Advisor
determines in good faith that such amount of commission is reasonable in
relation to the value of brokerage and research services provided by the broker
or dealer to the Advisor, viewed in terms of either the specific transaction or
the Advisor’s overall responsibilities to the accounts for which the Advisor
exercises investment discretion. For purposes hereof, the term “research
services” shall mean products or services which provide lawful and appropriate
assistance to the Advisor’s investment decision-making process. While the
Advisor may obtain research services from brokerage commissions charged to the
Subaccount that may not directly benefit the Subaccount at that particular time,
the Advisor shall endeavor to ensure that, over time, the Subaccount receives
the benefit of research services purchased with brokerage commissions charged to
the accounts of other clients of the Advisor. The Advisor agrees that the
receipt and use of such services will not reduce the Advisor’s customary and
normal research activities.

The Advisor acknowledges that it has an ongoing duty to ensure the quality of
transactions effected on behalf of its clients, including seeking to obtain best
execution, monitoring transaction costs and using client brokerage to benefit
clients, consistent with the CFA Institute Soft-Dollar Standards. The Advisor
represents that it applies the fiduciary and legal standards contained in the
Investment Company Act of 1940 to all of its managed accounts.

(j) Nondisclosure of Information. The parties hereto agree that all books,
records, information and data pertaining to the business of the other party that
are exchanged or received pursuant to the negotiation or carrying out of this
Agreement shall be kept confidential and shall not be voluntarily disclosed to
any third party, except as may be required to fulfill each parties’ duties and
obligations under this Agreement(and in the case of the Trustee, its agreement
with the ABRF) or as may be required by law. Either party may include
information about the Subaccount in aggregate information provided by it as long
as the information is not set out separately or in any other manner that would
enable a third party to determine the financial affairs or current holdings of
the Subaccount, or except as provided in the preceding sentence.

(k) Advisor’s Potential Conflicts of Interest. The Advisor (and any affiliate
thereof) may engage in any other business or act as advisor to or investment
manager for any other person, even though it (or any affiliate thereof) or such
other person has, or may have, investment policies similar to those followed by
the Advisor with regard to the Subaccount. Nothing in this Agreement shall
prevent the Advisor (or any affiliate thereof) from buying or selling, or from
recommending or directing such

 

6



--------------------------------------------------------------------------------

other person to buy or sell, at any time, securities of the same kind or class
recommended by the Advisor to be purchased or sold for the Subaccount. The
Advisor shall be free from any obligation to the Subaccount to recommend any
particular investment opportunity which comes to it. However, if the Advisor
effects the purchase or sale of the same securities for the Subaccount and other
accounts at the same time that orders are open for the Subaccount and the other
accounts, the pricing of or proceeds from such securities shall be allocated
among the other accounts and the Subaccount in a just and equitable manner.

(l) Valuation. At the request of the Trustee from time to time, the Advisor
shall provide pricing and valuation information with respect to particular
securities it has recommended for the Subaccount if the Trustee has determined
that such pricing and valuation information is not otherwise reasonably
available to the Trustee through standard pricing services.

5. Representations by the Trustee. The Trustee represents and warrants that
(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by applicable law other than (i) those set forth in the Declaration of
Trust, the Fund Declaration, this Agreement, and Appendix C, as any of the same
may be amended from time to time and communicated to the Advisor, (ii) those
provided in ERISA and (iii) any other investment restriction or limitation
imposed by law or regulation which in the Trustee’s judgment is applicable to
the Subaccount and which is communicated by the Trustee to the Advisor; and
(b) disclosure to Plan participants contained in the Registration Statement
describing the Subaccount is accurate and prepared in accordance with the
requirements of Form S-1 under the Securities Act of 1933, as amended, except
that the Trustee makes no representation or warranty with respect to any
disclosure relating to the Advisor or its services with respect to the
Subaccount which the Advisor has prepared, approved in writing or has not
disapproved within ten (10) business days following confirmed transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure.

6. Liability of the Advisor; Indemnification.

(a) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility, if such fiduciary responsibility has been allocated to such
other person or entity in accordance with this Agreement, the Declaration of
Trust, the Fund Declaration, the Plans or the Trusts, except to the extent that
the Advisor has itself violated its fiduciary responsibility or its obligations
under this Agreement, or except to the extent that applicable law (including
ERISA) may expressly provide otherwise.

(b) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by applicable law, the
Trustee agrees to indemnify and hold harmless the Advisor for losses, damages or
expenses directly resulting from (A) actions taken by the Advisor in reliance on
information provided by the Trustee to the Advisor in

 

7



--------------------------------------------------------------------------------

accordance with this Agreement, including but not limited to the Trustee’s
operating requirements and cash availability information, (B) actions taken or
omitted to be taken by the Advisor pursuant to instructions or directions
provided by the Trustee and/or (C) valuation of the assets held in the
Subaccount, computation of unit values for the Subaccount by the Trustee, or
performance data and other financial information provided by the Trustee to
Subaccount participants except to the extent that the Advisor has incorrectly
reported or failed to report securities transactions in the Subaccount to the
Trustee as provided in this Agreement and to the extent that any error in such
valuation or computation is due to prices or other information provided by the
Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by applicable law,
the Advisor agrees to indemnify and hold harmless the Trustee for any losses,
damages or expenses directly resulting from (A) the performance by the Advisor
of its responsibilities under this Agreement, and (B) any disclosure relating to
the Advisor or the services provided by the Advisor with respect to the
Subaccount which the Advisor has prepared, approved in writing or has not
disapproved within ten (10) business days following transmission by facsimile,
Trustee approved electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure; provided, however, that the
Advisor shall not be required to indemnify and hold harmless the Trustee to the
extent that such losses, damages or expenses result from an act or omission of
the Advisor with respect to which the Advisor not only has used such care,
skill, prudence and diligence as a reasonably prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims, but also has otherwise acted in
accordance with this Agreement and applicable law.

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

 

8



--------------------------------------------------------------------------------

(c) Indemnification of ABRF.

(i) To the extent permitted by applicable law, the Advisor agrees to defend,
indemnify and hold harmless ABRF, its then present and former officers,
directors and advisory directors the ABA, and its then present and former
officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including attorney’s fees, judgments, fines and penalties, including
any civil penalties assessed under Section 502(l) of ERISA) and amounts paid in
settlement actually or reasonably incurred in connection with any threatened,
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement,
provided, however, that in no event shall the indemnification obligations of the
Advisor to the Indemnified Persons pursuant to this Section 6(c) with respect to
any claim exceed the greater of (A) three times the fees paid to the Advisor
hereunder for the twelve calendar month period ending immediately before the
date on which a claim for indemnification is made hereunder, or (B) $1 million,
provided, further, however, that the foregoing limitation shall not be
applicable if it is determined by a court of final jurisdiction (or agreed by
the Advisor) that the Advisor’s acts or omissions to which such indemnification
relates were willful or unlawful. For the above defense, indemnity and hold
harmless provision to apply (i) the Indemnified Persons (or ABRF) shall inform
the Advisor promptly of any claims threatened or made against any Indemnified
Person, (ii) the Indemnified Persons shall cooperate fully with the Advisor in
responding to such threatened or actual claims; and (iii) any settlement
agreement entered into by the Indemnified Persons shall require the written
approval of the Advisor, which approval shall not be unreasonably withheld or
delayed, and any settlement agreement entered into by the Advisor shall require
written approval, within the time frame established by the Advisor, of the
Indemnified Persons, which approval shall not be unreasonably withheld.

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in

 

9



--------------------------------------------------------------------------------

form and substance to the Advisor of counsel reasonably acceptable to the
Advisor (and which counsel shall not represent or otherwise be affiliated with
any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Trustee in its sole discretion determines that the Advisor has
entered into a transaction on behalf of the Fund that is in violation of the
Investment Guidelines or has failed to properly follow a direction of the
Trustee with respect to investment of the Fund, the Trustee shall direct the
Advisor to take such corrective action as the Trustee determines is appropriate
and the Advisor shall be solely responsible for reimbursement to the Fund of all
costs, expenses, damages and losses directly resulting from the original
transaction and any such corrective action. The Trustee agrees that its
determinations pursuant to this sub-paragraph (d) shall be subject to a
reasonableness standard.

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix E, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to the Trusts.

 

10



--------------------------------------------------------------------------------

8. Reports and Meetings.

(a) Monthly Reports. At least monthly the Advisor shall render to the Trustee
and ABRF, or their designee, reports concerning its services under this
Agreement and the status of the Subaccount, based on the reporting procedures
set forth in Appendix F, which is hereby adopted and made a part of this
Agreement, including statements of investments in the Subaccount.

(b) Meetings. The Advisor will meet with the Trustee and ABRF and with such
other persons as the Trustee or ABRA may designate on reasonable notice and at
reasonable times and locations, to discuss general economic conditions,
Subaccount performance, investment strategy and other matters relating to the
Subaccount.

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and ABRF, or their
designee, a report of the current status of the Subaccount based on the
procedures set forth in Appendix F, including a statement of investments in the
Subaccount and on the day immediately following the Termination Date, such
report shall be rendered in final form with respect to the status of the
Subaccount, including a statement of investments therein, as of the close of
business on the Termination Date.

(d) Additional Reports. The Advisor shall furnish to the Trustee and ABRF such
additional reports and information as may be reasonably requested by the Trustee
or ABRF.

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and ABRF, or their designee, and by duly authorized representatives of
the Secretary of Labor and the Secretary of the Treasury acting pursuant to
their authority under ERISA and the Code, respectively, and other appropriate
regulatory authorities.

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix E. The Advisor agrees that if it enters into a fee
schedule with any new unaffiliated United States non-eleemosynary client after
the date of this Agreement whose portfolio is advised or managed under
substantially similar investment policies and objectives as the Subaccount, and
is similarly or smaller sized at its inception, for services which are
substantially similar to the services provided under this Agreement and such fee
schedule contains fees that are less than the fees set forth in Appendix E, it
will offer the same fee schedule to the Trustee, which shall have the right to
require the amendment to Appendix E to reflect that lower fee schedule.

 

11



--------------------------------------------------------------------------------

11. Removal and Resignation.

(a) Removal of the Advisor. Upon written notice to the Advisor, the Advisor may
be removed by the Trustee. Any transaction for the Subaccount entered into by
the by the Advisor of the notice shall be consummated unless the Trustee directs
otherwise and the Advisor shall not enter into any transaction for the
Subaccount subsequent to the receipt of the notice.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABRA in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

  

Section

ABA Members Collective Trust    Introduction ABA Members Plans    Introduction
ABRA    Introduction Advisers Act    2 Advisor    Introduction Advisor’s
Amendment    4(c)(i) Advisor’s Recommendation    4(c)(ii) Affiliated Person   
4(h) Agreement    Introduction Authorized Transaction    4(c)(iii) Broker List
   4(c)(i) business day    2 Code    Introduction Declaration of Trust   
Introduction ERISA    2 Fund    Introduction Fund Declaration    4(b)
Indemnified Persons    6(c)(i) Plans    Introduction

 

12



--------------------------------------------------------------------------------

Term Defined

  

Section

NTI    Introduction Subaccount    Introduction Suggested Response    4(e)
Termination Date    8(c) Trustee    Introduction Trustee’s Response    4(c)(ii)
Trustee’s Rejection    4(e) Trusts    Introduction Valid Notice    4(c)(v)

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Illinois and, to the extent of any federal preemption,
the laws of the United States of America.

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 12.

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:

  

American Century Investment Management Inc.

  

4500 Main Street

  

Kansas City, MO 64111

  

Attention: Peter McHugh

  

Telecopier: 816-340-4406

With a copy to:

     

Janet A. Nash, Esq.

  

Telecopier: 816-340-4964

To the Trustee:

  

Northern Trust Investments, Inc.

  

50 South LaSalle Street

  

Chicago, Illinois, 60603

  

Attention: Tom Benzmiller

 

13



--------------------------------------------------------------------------------

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
and consents to any such recording. All oral communications shall be confirmed
in writing, except that if an oral communication is recorded such recording
shall be controlling and no written confirmation shall be required.

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
investment of the assets of the Subaccount within twenty (20) business days
after such change.

IN WITNESS WHEREOF, the parties have executed this Agreement effective April 25,
2012.

 

NORTHERN TRUST INVESTMENTS, INC. By:   /s/ Thomas R. Benzmiller   Name: Thomas
R. Benzmiller   Title: Senior Vice-President AMERICAN CENTURY INVESTMENT
MANAGEMENT INC. By:   /s/ Ward D. Stauffer   Name: Ward D. Stauffer   Title:
Secretary

 

14